Sam Houston
                                     P.O. Box 19814
                                  Austin, Texas 78760
                                    (512) 257-9028
                            samhouston7@hotmail.com

                                          August 17, 2015

Attn: Clerk of the Court
Third District of Texas Court ofAppeals
P.O. Box 12547
Austin, Texas 78711-2547

RE: No. 03-14-00342-CV; Ally Financial Inc.                 v.   William G.
Houston, Sam Houston, Meera Singh.

        This Court         has   alluded to an unrelated case where            the
County Court decided sua sponte that the current parties Sam
Houston and Meera Singh were not indigent.

     These rulings denying paupers status fly in the face of the
past and recent Federal Court's ORDER using the exact same
facts, Social Security and Veteran Pension were GRANTED LEAVE TO
PROCEED IN FORMA PAUPERIS 1:15-CV-570-RP Houston v                          Bank o f
America,       et al. USDC Austin Division.

       Under these circumstances,                    i t is incumbent upon this
Court to obtain the May 23rd 2014 Transcript of that
particular case in order to see for itself nothing more
than an intentional "gaming" of the judicial system by
certain Bank of America lawyers and a County Judge named
John McMaster.


     In any case, "Houston" is, and always has been a
pauper according to the rule of law and settled case law
despite what may appear to be a justifiable ruling, is in
fact that county court is absent of all jurisdiction
under    the     law.


       Houston-Singh deserves their day in Court.
                                                                      /'RECEIVED x
                                                                            AUG 1 9 2015
                                                                          THIRD COURT OF APPEALS.
                                                                      \       JEFFREY P. KYLE /
                                                                                                                                      " •••••.,-.

                                                                                                                                ...       -~        • <•
                                                                   AUSTIN

                                                     i CS .'•'.'..!! , .../i..1.1..-:, ;•••!••!,.;•••   i.
   Sam Houston
                                                                                                                   "" • •   •             ***,         -.--^

  P.O. Box 19814
Austin, Texas 78760




                                   Attn: Clerk of the Court
                                   Third District of Texas Court ofAppeals
                                   P.O. Box 12547
                                  Austin, Texas 78711-2547



                      fn :••! l^--r~\- fitf(         ui'ii'iirir i in r i i i u i                            mi   i"/ ill